928 F.2d 399wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alice T. KIERNAN, Plaintiff-Appellant,v.AGENCY RENT A CAR, INCORPORATED, Defendant-Appellee.
No. 90-2370.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 4, 1991.Decided March 20, 1991.As Amended May 6, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION